Citation Nr: 1759642	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2006 for the grant of service connection for a low back condition, to include as on the basis of clear and unmistakable error (CUE) in the March 1992 rating decision.

2.  Entitlement to effective date prior to February 28, 2006 for the grant of service connection for right leg radiculopathy, to include as on the basis of clear and unmistakable error (CUE) in the March 1992 rating decision.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty from November 1973 to August 1979.  The Veteran served in an additional period of "other than honorable" service from August 20, 1979 to May 1, 1991.  
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a low back condition was denied in a March 1992 RO rating decision.  Thereafter, service department records were received and associated with the claims file, and the claim was readjudicated in the January 1999 and February 2000 rating decisions.  The Veteran did not perfect his appeal of the January 1999 denial and it became final.

2.  Since the last final denial in January 1999, the earliest communication that may be reasonably construed as seeking to reopen a claim of entitlement to service connection for a low back condition and associated right leg radiculopathy was the Veteran's informal claim received by VA on November 22, 2002.



CONCLUSIONS OF LAW

1.  The January 1999 rating decision is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2017).

2.  The criteria for an effective date prior of November 22, 2002, but no earlier, for the award of service connection for a low back condition have been met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date prior of November 22, 2002, but no earlier, for the award of service connection for right leg radiculopathy have been met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date, to include CUE

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400 (b). 

Effective March 24, 2015, a specific claim in the form prescribed by the Secretary of VA must be filed to receive VA benefits.  See 38 U.S.C. § 5101(a).  However, the former criteria are applicable as the claims were filed prior to March 24, 2015. 

Prior to March 24, 2015, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, was considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a).  
The "date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1 (r).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).  Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156 (c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156 (c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156 (c)(2).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

The Veteran claims that the effective date for the grant of service connection for a low back condition should date back to May 1991 when he filed his original claim, to include as on the basis of CUE in the March 1992 RO rating decision.  


The Veteran's original claim of service connection for a low back condition was filed in a May 1991 VA Form 21-526, over one year after separation from his honorable period of service.  The matter was denied in a March 1992 RO rating decision.  The Veteran expressed disagreement with the decision and a January 1994 statement of the case (SOC) was issued.  A substantive appeal was not submitted through the submission of a timey VA Form 9.  However, the Veteran's claim remained pending due to the later submission of a relevant service department record, detailed below.  See 38 C.F.R. § 3.156.

In October1997, the Veteran filed a claim of service connection for his low back condition and submitted an additional service record.  See STR of hospitalization from November 1981 to December 1981.  The claim was denied in the January 1999 RO rating decision and the Veteran expressed disagreement with the decision.  Thereafter, the claim was readjudicated on the basis of the new service record from November 1981 pursuant to 38 C.F.R. § 3.156 (b), (c), and denied in a February 2000 SOC.  However, the Veteran failed to file a timely substantive appeal through the submission of a VA Form 9.  Therefore, the Board finds that the January 1999 decision became final.  See 38 U.S.C. § 7104; 38 C.F.R. §§ 3.104; 20.200, 20.302, 20.1103.

Here, the Veteran did file a claim for a low back condition in May 1991, but the January 1999 rating decision denying the claim was not appealed and, therefore, is final.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).

The next document of record which could reasonably be construed as a claim for service connection, formal or informal, is in a statement received November 22, 2002.  Here, the Veteran expressed entitlement to service connection for a low back condition and continued disagreement with the denial of such.  See 38 C.F.R. § 3.155 (a); Veteran's correspondence labeled "appeals process request letter" dated March 27, 2002.  

In a February 28, 2006 correspondence, the Veteran continued to express entitlement to service connection for his low back condition.  The current appeal arises from the December 2008 RO rating decision which granted service connection for a low back condition and associated right leg radiculopathy, effective February 28, 2006.  

In light of the above, the Board finds an earlier effective date of November 22, 2002 for the grant of service connection for the Veteran's low back condition and right leg radiculopathy, is warranted.  However, prior to November 22, 2002, there is no other correspondence beyond the last final denial in January 20, 1999 which can reasonably be interpreted as a formal or informal claim of service connection, nor has the Veteran asserted that he submitted a subsequent formal or informal claim prior to that date.

Turning to the Veteran's remaining claim of CUE, it is the Veteran's argument that additional STRs were added to the record which show that he initially injured his low back during his eligible period of service in 1974, and that this was the onset of his currently service connected back problems.

The Board notes that there are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C. § § 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).   In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE. See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005).

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

There is a three-part test to determine whether a prior decision is the product of CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

There is no other claim or contention that there was an unadjudicated implied claim that could form the basis of an earlier effective date nor does the Veteran dispute that he failed to appeal the past rating decision in January 1999.  Rather, as noted above, he argues that new the service record received in June 1993 was received after the March 1992 rating decision, which would result in an earlier effective date.  However, this argument has been discounted above, as the March 1992 decision was subsumed by the January 1999 RO rating decision and February 2000 SOC, which considered the additional service record.  See February 2000 statement of the case.  

Additionally, in a February 28, 2006 correspondence, the Veteran asserts that his claim was improperly denied by the RO when he originally applied due to a possible misdiagnosis located within service treatment records.  See also report of contact dated June 19, 2006.  However, the Veteran's argument is based evidence that has been added since the January 1999 decision, such as treatment records from his private medical provider, and cannot be utilized to establish CUE in this case.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Thus, this CUE claim fails as it lacks legal merit.  

Here, there is no allegation that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its January 1999 rating decision and, therefore, the Veteran's motion for revision of that decision must be denied.  


ORDER

An effective date of November 22, 2002, but no earlier, for the grant of service connection for a low back condition is granted.

An effective date of November 22, 2002, but no earlier, for the grant of service connection for a right leg radiculopathy is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


